Appeal by the People from an order of the Supreme Court, Kings County, dated June 9, 1976, which, upon the court’s own motion, dismissed the indictment for the People’s unwarranted "failure to proceed”. Order reversed, on the law, and indictment reinstated, without prejudice to defendant’s right to move to dismiss the indictment pursuant to CPL 210.20. No findings of fact have been considered (see People v Pichkur, 52 AD2d 852). Latham, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.